     Case 2:20-cv-00576-DMG-PLA Document 18 Filed 11/19/20 Page 1 of 1 Page ID #:48



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                         WESTERN DIVISION
11

12    DAVID GREENSTEIN,                          )   No. CV 20-576-DMG (PLA)
                                                 )
13                         Plaintiff,            )   ORDER ACCEPTING MAGISTRATE
                                                 )   JUDGE’S REPORT AND
14                   v.                          )   RECOMMENDATION
                                                 )
15    COUNTY OF LOS ANGELES, et al.,             )
                                                 )
16                         Defendants.           )
17

18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the pertinent records
19    and files herein, and the Magistrate Judge’s Report and Recommendation. The Court accepts the
20    recommendations of the Magistrate Judge.
21          ACCORDINGLY, IT IS ORDERED:
22          1.     The Report and Recommendation is accepted.
23          2.     Judgment shall be entered consistent with this Order.
24          3.     The clerk shall serve this Order and the Judgment on all counsel or parties of record.
25

26    DATED: November 19, 2020                        ______________________________________
                                                         __
                                                         ______
                                                             _ ____
                                                                  __
                                                                   __
                                                                    ___
                                                                     ______
                                                                          ___
                                                                           ______
                                                                                __
                                                                                 ___
                                                                                  _ __
                                                                                    ______
                                                                                         __
                                                                   DOLLY
                                                                   DOLLY M. GEE
                                                                              EE
                                                                              EE
27                                                         UNITED
                                                                DSSTATES
                                                                   TATES DISTRICT JUDGE
28
